 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11 PAUL CORTEZ MARTINEZ, et al.,                       Case No.: 1:18-CV-01607-LJO-JLT
12             Plaintiffs,                             ORDER DENYING REQUEST FOR AN
                                                       EXTENSION OF TIME TO FILE DISMISSAL
13     v.                                              DOCUMENTS
14 FORD MOTOR COMPANY, et al.,
                                                       (Doc. 22)
15             Defendants.
16

17          Two months ago, the parties notified the Court that the matter had settled (Doc. 20). In

18 response, the Court gave the parties 60 days to dismiss the action (Doc. 21). Now, the plaintiffs have
19 filed a request seeking 60 more days to take the same action already ordered by the Court. (Doc. 22)

20 In explanation, the plaintiffs report that the defense has not paid the amount agreed upon but admit

21 that they have not surrendered the vehicle as agreed. Id.

22          The report fails to detail the efforts made in the last 60 days to resolve any outstanding points,

23 how frequently counsel have discussed these terms and why, despite discussion, the points have not

24 been resolved, why the parties filed a notice of settlement if, in fact, the case has not resolved, why

25 counsel believes the outstanding issues will resolve in 60 days and why the plaintiffs continue to fail

26 to surrender the vehicle. Absent specific details about why the case is not in a posture to be
27 dismissed, the Court will not extend the dismissal deadline.

28
                                                         1
 1              Oddly, the plaintiffs’ counsel has filed nearly the exact same report and request for additional

 2 twice before in other cases. In Durham v. FCA US LLC, Case No. 2:17-cv-00596 JLT (Doc. 106),

 3 counsel reported the same exact situation—that “The Parties are still working to complete all of the

 4 terms of the settlement” and cited the desire to file a motion for fees and costs. As here, in Durham,

 5 the attorney requested an additional 60 days to take these actions. As here, the Durham report did not

 6 describe any impediments to finalizing the terms of the settlement or to filing the motion for fees.

 7              In Flores v. FCA US LLC, Case No. 1:17-cv-00427 JLT (Doc. 79), the plaintiff’s attorney

 8 offered the exact same situation as the one noted here. Again, the attorney reported the plaintiff had

 9 not surrendered the vehicle, “the Parties are still working to complete all of the terms of the settlement

10 . . .,” “the Parties are still working to complete all of the terms of the settlement . . .” and “Plaintiffs

11 intend to file a Motion for Attorneys’ fees and Costs in the event the Parties are unable to resolve

12 attorneys’ fees and costs informally.” (Case No. 1:17-cv-00427 JLT Doc. 79) This is the same

13 language as in the current report1. Compare Case No. 1:17-cv-00427 JLT Doc. 79 with Doc. 22) Also,

14 as in this case, there was no discussion in the Flores report of any impediments.

15              Consequently, because counsel has failed to provide sufficient detail for the Court to properly

16 evaluate the request for 60 additional days to dismiss the case, the Court is left to conclude that this is

17 simply the tactic employed by the plaintiff’s law firm to excuse the lack of diligence. Thus, the Court

18 ORDERS:
19              1.        The request for additional time to file the dismissal documents is DENIED;

20              2.        The motion for attorneys’ fees and costs or the stipulated dismissal SHALL be filed

21 within 21 days.

22 ///

23 ///

24 ///

25 ///

26 ///
27
     1
         The only difference is that the report in this case contains a spelling error (Doc. 22 at 2).
28
                                                                       2
 1        The parties are advised their failure to comply with this order will result in the

 2 imposition of sanctions, including monetary sanctions and/or dismissal of the action without

 3 further notice.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   January 22, 2020                      /s/ Jennifer L. Thurston
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                3
